Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/367,829 filed on 10/29/2021.  Claim(s) 1-57 is/are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/10/2021 is/are considered.
Response to Arguments
Applicant's arguments filed 1-57 have been fully considered but they are not persuasive.
A)	Applicants assert on P.20-21 that “However, simply disclosing multiple output devices and providing similar content that has already been played previously at a particular output device fails to teach or suggest any threshold, much less "wherein the secondary user device is associated with a minimum playback threshold corresponding to the requested media item." Indeed, nothing in Lewis discloses anything related to a minimum playback threshold corresponding to a requested media item. The cited portions of Lewis at best merely teach identifying the type of content most frequently played at a target device, and providing the identified type of content in response to a general content playback request…Thus, because providing frequently played media types fails to teach or suggest "wherein the secondary user device is associated with a minimum playback threshold corresponding to the requested media item," Lewis fails to teach or suggest the claim features. Accordingly, the rejection should be withdrawn…”
does not explicitly limit or narrow down the length of the particular threshold or what it entails. Whether it was a split second, one second, two seconds, 1 min, 10 min, etc. Since the claim does not further limit “minimum playback threshold”, under broadest reasonable interpretation, this threshold could be any minimum length of time, so as long as it’s played back by the device. A minimum length of time threshold is met when content in Lewis has been played back at the particular output device. Since it’s at least been played at the output device, thus satisfying “minimum playback threshold”, because as explained above, under broadest reasonable interpretation, threshold can be any minimum length of time, so long as it’s played back by the device.
B)	Additionally, the claim recites, “a minimum playback threshold corresponding to a requested media item”. As recites, the claims do not necessarily require that the “requested media item” is what was previously played back by the device. Under broadest reasonable interpretation, it only requires that the minimum playback threshold corresponds to the requested media item. It does not further limit in what way this correspondence occurs or entails, only that it “corresponds”. If Applicant intends to limit claims to that affect, Applicant’s claims should be further amended to capture the previous playback of the requested media item at the second user device.
Thus, in Lewis, the minimum playback threshold corresponds to the requested media item, in that, similar content of the same type and/or category that has been previously played back at the corresponding device(s). Where similar content of the same type and/or category previously presented (minimum playback threshold – see 
C)	During the interview on 10/26/2021, Applicant had also mentioned lack of choosing of the secondary device based on a minimum playback threshold. However, that did not appear to be claimed in Applicant’s claims. Examiner had suggested that further amendments be made to further clarify or link the choosing step asserted by Applicant during the interview.

	Examiner has suggested further clarifying amendments above in which to overcome the present rejections and further prosecution. However, the pending claims in its current state, under broadest reasonable interpretation continue to be taught by the reference(s) cited, as explained above. Thus, the Examiner maintain(s) the rejection under Watanabe, Lister, and Lewis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 18-25, 40-42, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US 2015/0382079), and further in view of Lewis et al. (US 2019/0037258).
Consider claims 1, 19, and 20, Watanabe teaches a non-transitory computer-readable medium, an electronic device, and a method (100-Fig.1, wireless device 304), comprising:
one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (Col 3: lines 52-62) for:
The information pertaining to the music player is information associated with media playback);
receiving, from a user, a speech input including a request for a media item (Col 4: lines 54-29 teaches one device may capture an audio signal and another device may perform the ASR processing. For example, audio input to the wireless device 304 may be sent over the network 250 to computer 316 or server 308 for processing. Col 4: lines 66-67 teaches audio capture may occur near a user. Col 17: lines 64-65 teaches “play the Beatles downstairs”. Controlled device can be music players or other media rendering equipment, thus the system is adapted for receiving request for media items);If speech request is a request for a media item, exemplified e.g., in Col 17: lines 64-65, it follows that the instruction determined therefrom is an instruction for media playback on a secondary user device such as music player/media rendering equipment. Instruction is received by device 100/wireless device 304 when it is the master device); andMaster device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device. Col 18: lines 65-67 teaches ASR device may instruct the non-ASR device to execute the command. Instruction “play the Beatles downstairs” is for media playback on a secondary user device such as music player/media rendering equipment, where command is transmitted and associated content is played back).
Watanabe does not explicitly teach wherein the information associated with media playback includes media playback history at each device of the one or more user devices;
transmitting, to a second electronic device, a request including at least the input and the media playback history at each device of the one or more user devices;
receiving, based on at least the input and the media playback history at each device of the one or more user device, wherein the secondary user device is associated with a minimum playback threshold corresponding to the requested media item.


Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe to include wherein the information associated with media playback includes media playback history at each device of the one or more user devices; transmitting, to a second electronic device, a request including at least the input and the media playback history at each device of the one or more user devices; receiving, based on at least the input and the media playback history at each device of the one or more user device, as taught 
Watanabe and Lister do not explicitly teach wherein the secondary user device is associated with a minimum playback threshold corresponding to the requested media item.
In an analogous art, Lewis teaches wherein a secondary user device is associated with a minimum playback threshold corresponding to a requested media item (Paragraph 0070 teaches a bedroom television. Paragraph 0072 teaches identifying previously presented content and selecting content item(s) for presentation relating to similar topic, same content creator, similar audio content, etc. Paragraph 0073 teaches identifying more than one previously presented media item and selecting related content based on suitable criteria. Paragraph selecting based on previously presented media content items based on type of content previously presented on particular type of display device. For example music videos are frequently played by living room television, but rarely on living room television, requests for presenting content at living room television, may have content selected pertaining to include music videos and/or to not include documentary videos. Multiple devices are taught, such as bedroom television, living room television, etc. Where request for content, provides similar/related content that has already been played back previously at the particular output device. Where requested content for playback at living room television, will provide music videos, since music videos are usually played there).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe and Lister to include wherein a secondary user device is associated with a minimum playback threshold corresponding to a requested media item, as taught by Lewis, for the advantage of providing users with content that is normally viewed at corresponding device(s), aiding the user in consumption of content according to their preferred habit(s) and usual circumstances, providing users with greater convenience and familiarity.

Consider claims 2, 24, and 41, Watanabe, Lister, and Lewis teach wherein the information associated with media playback includes at least one identifier associated with at least one candidate secondary user device of the one or more user devices and media information corresponding to the at least one candidate secondary user device (Watanabe - Col 14: lines 26-33 teaches when a new device joins a network, new device may describe its functionality to another device on the network. Col 14: lines 39-44 teaches when a new music player is added to the network, the new music player may identify itself to the network and may identify its type, e.g., “music player”, as well as a list of all its functions to another device, such as play music, download music, search music, select output speaker, etc. The information pertaining to the music player is information associated with media playback).

claims 3, 25, and 42, Watanabe, Lister, and Lewis teach wherein the media information corresponding to the at least one candidate secondary user device includes at least one of an identification of an owner of a candidate secondary user device, an identification of media content owned by an owner of a candidate secondary device, an identification of one or more authorized users of a candidate secondary user device, and media rendering capabilities of a candidate secondary user device (Watanabe - Col 14: lines 39-57).
Consider claims 18, 40, and 57, Watanabe, Lister, and Lewis teach wherein performing at least one task based on the instruction for media playback comprises: adjusting a brightness level of at least one light source associated with the secondary user device (Watanabe - Col 2: line 44, Col 18: lines, Col 18: lines 28-29). 

Consider claims 21-23, Watanabe, Lister, and Lewis teach wherein receiving, from one or more user devices, information associated with media playback, wherein the information associated with media playback includes media playback history at each device of the one or more user devices comprises: receiving, from a respective device of the one or more user devices, an identification of at least one media item previously played on the respective device (Lister - Paragraph 0046, 0058 teaches virtual assistant client module can gather additional information from the surrounding environment to establish a .

Claim(s) 4, 26, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US 2015/0382079), in view of Lewis et al. (US 2019/0037258), and further in view of Zhang et al. (US 2016/0112746).
Consider claims 4, 26, 43, Watanabe, Lister, and Lewis teach wherein the instructions further cause the electronic device to: determine whether the instruction for media playback includes an instruction to output, at the secondary user device, a requested media item; and in accordance with a determination that the instruction for media playback includes an instruction to output, at the secondary user device, a requested media item: transmit, to the secondary user device, a command to play the requested media item (Watanabe - Col 4: lines 54-29 teaches one device may capture an audio signal and another device may perform the ASR processing. For example, audio input to the wireless device 304 may be sent over the network 250 to computer 316 or server 308 for processing. Col 4: lines 66-67 teaches audio capture may occur near a user. Col 17: lines 64-Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device). 
Watanabe, Lister, and Lewis do not explicitly teach requested media item is a requested media item currently playing on the electronic device.
In an analogous art, Zhang teaches requested media item is a requested media item currently playing on the electronic device (Paragraph 0107-0108).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, and Lewis to include requested media item is a requested media item currently playing on the electronic device, as taught by Zhang, for the advantage of implementing seamless playback of media information among multiple screens (Zhang – Paragraph 0005), enabling the user to easily switch media playback devices at their leisure, increasing user enjoyment of media content, allowing them to consume content however they wish.

Claim(s) 5-7, 27-29, and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US .
Consider claims 5, 27, and 44, Watanabe, Lister, and Lewis teach wherein the instructions further cause the electronic device to: determine whether the instruction for media playback includes an instruction to output, at the secondary user device, a requested media item; and in accordance with a determination that the instruction for media playback includes an instruction to output, at the secondary user device, a requested media item: transmit, to the secondary user device, a command to play the requested media item at the secondary user device (Watanabe - Col 4: lines 54-29 teaches one device may capture an audio signal and another device may perform the ASR processing. For example, audio input to the wireless device 304 may be sent over the network 250 to computer 316 or server 308 for processing. Col 4: lines 66-67 teaches audio capture may occur near a user. Col 17: lines 64-65 teaches “play the Beatles downstairs”. see e.g. claim 1 “transmitting, by the second device, the second instruction to the first device. Col 18: lines 6-10 teaches ASR device may be able to receive and process speech commands for each of the series of devices, but routes the commands for the non-master devices through the master. Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device).
Watanabe, Lister, and Lewis do not explicitly teach requested media item is a requested media item not currently playing on the electronic device.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, and Lewis to include requested media item is a requested media item not currently playing on the electronic device, as taught by McCoy, for the advantage of enabling the user to playback new media content on their desired media playback device, allowing them to consume content however they wish.

Consider claims 6, 28, and 45, Watanabe, Lister, Lewis, and McCoy teach wherein the command to play the requested media item at the secondary user device (Watanabe - Watanabe - see e.g. claim 1 “transmitting, by the second device, the second instruction to the first device. Col 18: lines 6-10 teaches ASR device may be able to receive and process speech commands for each of the series of devices, but routes the commands for the non-master devices through the master. Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device) includes a command to obtain the requested media item from a media server (Col 16: lines 18-20, Col 16: line 61 – Col 17: line 1, Col 14: lines 43, 53-56). 

Consider claims 7, 29, and 46, Watanabe, Lister, Lewis, and McCoy teach wherein the command to play the requested media item at the secondary Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device) includes a command to obtain the requested media item from a storage on the secondary user device (Watanabe - Col 16: lines 18-20, Col 16: line 61 – Col 17: line 1, Col 14: lines 43, 53-56).

Claim(s) 8-10, 30-32, and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US 2015/0382079), in view of Lewis et al. (US 2019/0037258), and further in view of Agnihotri et al. (US 2012/0117590).
Consider claims 8, 30, and 47, Watanabe, Lister, and Lewis teach wherein the instructions further cause the electronic device to:	in accordance with transmitting, to the second electronic device (Watanabe - computer 316 or server 308 – Fig.3), a request including at least the speech input (Watanabe - Col 4: lines 54-29 teaches one device may capture an audio signal and another device may perform the ASR processing. For example, audio input to the wireless device 304 may be sent over the network 250 to computer 316 or server 308 for processing. Col 4: line 67 – Col 5: line 1 teaches captured audio signal sent to another device for processing) and the media 
Watanabe, Lister, and Lewis do not explicitly teach receive, from the second electronic device, a plurality of device identifiers corresponding to a plurality of candidate secondary user devices;	display a plurality of affordances corresponding to the plurality of candidate secondary user devices;	receive, from the user, a selection of an affordance from the plurality of affordances; and	transmit, to the second electronic device, a device identifier corresponding to the selected affordance. 

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe and Chang to include receive, from the second electronic device, a plurality of device identifiers corresponding to a plurality of candidate secondary user devices; display a plurality of affordances corresponding to the plurality of candidate secondary user devices; receive, from the user, a selection of an affordance from the plurality of affordances; and transmit, to the second electronic device, a device identifier corresponding to the selected affordance, as taught by Agnihotri, for the advantage of enabling the user to directly select their intended media playback device, allowing them to consume content however they wish.

Consider claims 9, 31, and 48, Watanabe, Lister, and Lewis teach wherein the instructions further cause the electronic device to:	in accordance with transmitting, to the second electronic device 
a plurality of media items (Lewis - Paragraph 0070 teaches a bedroom television. Paragraph 0072 teaches identifying previously presented content and selecting content item(s) for presentation relating to similar topic, same content Multiple devices are taught, such as bedroom television, living room television, etc. Where request for content, provides similar/related content that has already been played back previously at the particular output device. Where requested content for playback at living room television, will provide music videos, since music videos are usually played there).
Watanabe, Lister, and Lewis do not explicitly teach receive, from the second electronic device, a plurality of media identifiers corresponding to a plurality of media items;	display a plurality of affordances corresponding to the plurality of media items;	receive, from the user, a selection of an affordance from the plurality of affordances corresponding to the plurality of media items; and	transmit, to the second electronic device, a media identifier corresponding to the selected affordance.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, and Lewis to include receive, from the second electronic device, a plurality of media identifiers corresponding to a plurality of media items; display a plurality of affordances corresponding to the plurality of media items; receive, from the user, a selection of an affordance from the plurality of affordances corresponding to the plurality of media items; and transmit, to the second electronic device, a media identifier corresponding to the selected affordance, as taught by Agnihotri, for the advantage of enabling providing the user with options to peruse and select desired media content, enabling them to find desired content they may wish to consume.

Consider claims 10, 32, and 49, Watanabe, Lister, and Lewis do not explicitly teach wherein each of the displayed affordances include an indicator, 
In an analogous art, Agnihotri teaches wherein each of the displayed affordances include an indicator, and wherein the instructions further cause the electronic device to: receive, from the user, a selection of an indicator corresponding to a displayed affordance; and in accordance with receiving the selection of the indicator corresponding to the displayed affordance, display a user interface associated with a media item corresponding to the selected indicator (Paragraph 0009-0010, 0015, 0043-0044).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, and Lewis to include wherein each of the displayed affordances include an indicator, and wherein the instructions further cause the electronic device to: receive, from the user, a selection of an indicator corresponding to a displayed affordance; and in accordance with receiving the selection of the indicator corresponding to the displayed affordance, display a user interface associated with a media item corresponding to the selected indicator, as taught by Agnihotri, for the advantage of enabling providing the user with options to peruse and select desired media playback devices and .

Claim(s) 11-12, 33-34, and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US 2015/0382079), in view of Lewis et al. (US 2019/0037258), and further in view of Moon et al. (US 2013/0047178).
Consider claims 11, 33, and 50, Watanabe, Lister, and Lewis teach wherein performing at least one task based on the instruction for media playback comprises: determine whether the user is authorized to establish a connection with the secondary user device (Watanabe - Col 17: lines 45-46, 37-42; Col 18: lines 2-10) 
Watanabe, Lister, and Lewis do not explicitly teach in accordance with a determination that the user is not authorized to establish a connection to the secondary user device, cause a first passcode to be generated at the secondary user device. 
In an analogous art, Moon teaches in accordance with a determination that the user is not authorized to establish a connection to the secondary user device, cause a first passcode to be generated at the secondary user device (Paragraph 0124 teaches video display device 100 may be a television, etc. Paragraph 0125 teaches terminal device 400 may be a mobile terminal device, etc. Fig.53, Paragraph 0548 teaches searching for devices to be paired. Paragraph 0550-0551 teaches determining whether authentication procedure is 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, and Lewis to include in accordance with a determination that the user is not authorized to establish a connection to the secondary user device, cause a first passcode to be generated at the secondary user device, as taught by Moon, for the advantage of enabling devices to connect with each other in an easy and simple way, that allows device(s) to confirm receipt and connection with one another.

Consider claims 12, 34, and 51, Watanabe, Lister, Lewis, and Moon wherein the instructions further cause the electronic device to: receive, from the user, an input corresponding to a second passcode; and in accordance with a determination that the first passcode and the second passcode are the same, transmit, to the secondary user device, at least one command based on the instruction for media playback (Moon – Paragraph 0564-0566 teaches displaying an authentication number input window at the terminal device 400, and receiving input from the user for inputting an authentication number. Paragraph 0574 teaches performing an authentication process on the basis of an authentication number. Authentication is successful when the inputted authentication number is identical to the generated authentication number. Watanabe - see e.g. claim 1 Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device). 


Claim(s) 13, 35, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US 2015/0382079), in view of Lewis et al. (US 2019/0037258), and further in view of PADI et al. (US 2016/0021414).
Consider claims 13, 35, and 52, Watanabe, Lister, and Lewis teach wherein the instruction for media playback on a secondary user device includes a media identifier, and wherein performing at least one task based on the instruction for media playback (Watanabe - see e.g. claim 1 “transmitting, by the second device, the second instruction to the first device. Col 18: lines 6-10 teaches ASR device may be able to receive and process speech commands for each of the series of devices, but routes the commands for the non-master devices through the master. Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device) comprises: causing playback of the requested media item to commence at the secondary user device (Watanabe - Col 17: lines 64-65 teaches “play the Beatles downstairs”. see e.g. claim 1 “transmitting, by Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device. Col 18: lines 65-67 teaches ASR device may instruct the non-ASR device to execute the command. Instruction “play the Beatles downstairs” is for media playback on a secondary user device such as music player/media rendering equipment, where command is transmitted and associated content is played back).
Watanabe, Lister, and Lewis do not explicitly teach determining whether user authorization is required to view a requested media item associated with the media identifier;	in accordance with a determination that user authorization is required to view a requested media item associated with the media identifier, prompting the user for authentication information;	receiving, from the user, authorization information in order to commence media playback of the requested media item; and	causing playback of the requested media item to commence at the secondary user device based on the authorization information. 
In an analogous art, Padi teaches determining whether user authorization is required to view a requested media item associated with the media identifier; in accordance with a determination that user authorization is required to view a 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, and Lewis to include determining whether user authorization is required to view a requested media item associated with the media identifier; in accordance with a determination that user authorization is required to view a requested media item associated with the media identifier, prompting the user for authentication information; receiving, from the user, authorization information in order to commence media playback of the .

Claim(s) 14, 36, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US 2015/0382079), in view of Lewis et al. (US 2019/0037258), and further in view of Abecassis et al. (US 2015/0086174).
Consider claims 14, 36, and 53, Watanabe, Lister, and Lewis teach wherein the instruction for media playback on a secondary user device includes a media identifier, and wherein performing at least one task based on the instruction for media playback, further comprising: transmitting, to the secondary user device, the media identifier (Watanabe - see e.g. claim 1 “transmitting, by the second device, the second instruction to the first device. Col 18: lines 6-10 teaches ASR device may be able to receive and process speech commands for each of the series of devices, but routes the commands for the non-master devices through the master. Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device).
Watanabe, Lister, and Lewis do not explicitly teach receiving, from the secondary user device, information corresponding to media currently playing at 
In an analogous art, Abecassis teaches receiving, from the secondary user device, information corresponding to media currently playing at the secondary user device, wherein the media currently playing at the secondary user device corresponds to the media identifier; and displaying a plurality of affordances based on the information corresponding to media currently playing at the secondary user device (Paragraph 0080 teaches second screen’s user interface provides interactive capabilities that are highly tailored and synergistically integrated with a specific content displayed in a primary screen. Paragraph 0114 teaches receiving synchronizing information that is responsive to a playing of a video on a primary screen device, e.g., the second screen device receiving, over a Wi-Fi network, from the primary screen device an identification of a current play position of a video being played on the primary screen device. Utilizing the synchronizing information, secondary device may display supplementary information in an offset synchronization to the video playing on the primary device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, and Lewis to include receiving, from the secondary user device, information corresponding to media currently playing at the secondary user device, wherein the media currently playing at the .


Claim(s) 15, 37, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US 2015/0382079), in view of Lewis et al. (US 2019/0037258), and further in view of Pratt et al. (US 2010/0122306).
Consider claims 15, 37, and 54, Watanabe, Lister, and Lewis teach wherein the instruction for media playback on a secondary user device includes a media identifier, and wherein performing at least one task based on the instruction for media playback (Watanabe - see e.g. claim 1 “transmitting, by the second device, the second instruction to the first device. Col 18: lines 6-10 teaches ASR device may be able to receive and process speech commands for each of the series of devices, but routes the commands for the non-master devices through the master. Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device) further comprises: causing playback of the requested media item to commence at the secondary user device (Watanabe - Col 17: lines 64-65 teaches “play the Beatles downstairs”. see e.g. claim 1 Master device being device 100/wireless device 304, device 100/wireless device 304 would then transmit the command to the intended media playback device. Col 18: lines 65-67 teaches ASR device may instruct the non-ASR device to execute the command. Instruction “play the Beatles downstairs” is for media playback on a secondary user device such as music player/media rendering equipment, where command is transmitted and associated content is played back).	Watanabe, Lister, and Lewis do not explicitly teach determining, based on the media identifier, whether the user is required to obtain a requested media item in order to commence playback of the requested media item;	in accordance with a determination that the user is required to obtain a requested media item in order to commence playback of the requested media item:
receiving, from the user, authorization information in order to commence media playback of the requested media item; and	causing playback of the requested media item to commence based on the authorization information. 
In an analogous art, Pratt teaches determining, based on the media identifier, whether the user is required to obtain a requested media item in order to commence playback of the requested media item; in accordance with a 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, and Lewis to include determining, based on the media identifier, whether the user is required to obtain a requested media item in order to commence playback of the requested media item; in accordance with a determination that the user is required to obtain a requested media item in order to commence playback of the requested media item: receiving, from the user, authorization information in order to commence media playback of the requested media item; and causing playback of the requested media item to commence based on the authorization information, as taught by Pratt, for the advantage of ensuring that authorized/appropriate users are given access to the content, enabling producers/providers greater control over accessibility of content.

Claim(s) 16-17, 38-39, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527), in view of Lister et al. (US 2015/0382079), in view of Lewis et al. (US 2019/0037258), in view of Pratt et al. (US 2010/0122306), and further in view of PADI et al. (US 2016/0021414).
Consider claims 16, 38, and 55, Watanabe, Lister, Lewis and Pratt teach wherein receiving, from the user, authorization information in order to commence media playback of the requested media item further comprises: displaying a user interface associated with obtaining the requested media item (Pratt – Paragraph 0028, 0047, 0054).
Watanabe, Lister, Lewis and Pratt do not explicitly teach receiving, from a user, a plurality of inputs including the authorization information.
In an analogous art, Padi teaches receiving, from a user, a plurality of inputs including the authorization information (Paragraph 0043-0044, 0072).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, Lewis and Pratt to include receiving, from a user, a plurality of inputs including the authorization information, as taught by Padi, for the advantage of providing security for the media content, by putting some protections in place, so that only those authorized may be able to view the content.

Consider claims 17, 39, and 56, Watanabe, Lister, Lewis and Pratt teach wherein receiving, from the user, authorization information in order to commence 
causing display, on the secondary user device, of a user interface associated with obtaining the requested media item;	receiving, from a user, a plurality of inputs including the authorization information; and	causing display, on the secondary user device, of at least a portion of the plurality of inputs.
In an analogous art, Padi teaches causing display, on the secondary user device, of a user interface associated with obtaining the requested media item; receiving, from a user, a plurality of inputs including the authorization information; and causing display, on the secondary user device, of at least a portion of the plurality of inputs (Paragraph 0034-0035 teaches media content may include security information including a security setting for the media content. Paragraph 0043 teaches security information may indicate a playback setting for presenting the media content and/or metadata via media client 220. Paragraph 0044 teaches media client 220 may not present the media content and/or metadata until authentication information is input into the media client 220. Fig.5, Paragraph 0067 teaches display of EPG on display device 230. Paragraph 0069 teaches receiving a selection to present the media content based on the EPG. Paragraph 0071 teaches determining whether media content may be presented based on the security information. Paragraph 0072 teaches security information, e.g., the playback setting may indicate that media client 220 may not present the 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Watanabe, Lister, Lewis and Pratt to include causing display, on the secondary user device, of a user interface associated with obtaining the requested media item; receiving, from a user, a plurality of inputs including the authorization information; and causing display, on the secondary user device, of at least a portion of the plurality of inputs, as taught by Padi, for the advantage of providing security for the media content, by putting some protections in place, so that only those authorized may be able to view the content.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JASON K LIN/Primary Examiner, Art Unit 2425